Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Made Special Under Patent Prosecution Highway Program
 	This application has been made Special under the Patent Prosecution Highway pilot program (PPH) as requested in the 12/9/21 Petition to Make Special.  Accordingly, this Application is being examined under accelerated examination.  See MPEP 708.02(c).

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/9/21 was filed before the mailing date of an action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.

Reasons for Allowance
	Claims 1-20 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is: Millot (GB 2343628 A, cited as D1 in PCT Written Opinion; 12/9/21 IDS); Thirstrup (US 2015/0250639 A1, cited as D2 in PCT Written Opinion; 12/9/21 IDS); Hansen (WO 2019/120433 A1, cited as D3 in PCT Written Opinion; 12/9/21 IDS); and Schoess (US 2019/0192066 A1). .  	As to independent claims 1 and 6, Millot teaches a sensor device for identifying a leak location in an ostomy system (Abstract), the sensor device comprising a stoma opening (8); and an electrically conductive circuitry (circuit with two tracks 15 and 16) arranged in pattern around the stoma opening , each track of the electrically conductive circuitry comprising a series of a first electrode (electrode 17), and a series of a second electrode (electrode 18) spaced from the first electrodes, wherein the sensor device comprises a voltage comparator (27) configured to detect a change in electrical resistance in the electrically conductive circuit and identify a leak based on the detected change of electrical resistance. Said change is caused by the effluence of water and mineral salts that accumulate in the adhesive composition (11) charged with hydrocolloids wherein the electrodes (17, 18) are embedded (Fig.2-5;p.5,ll.23-p.7,ll.24).
 	Thirstrup teaches a similar device (Fig.1,2; [0109]-[0113], as well as Hansen (Fig.1-3,5-8; p.33,para.4 to p.36,para.1), as cited in PCT Written Opinion and Search report (12/9/21 IDS), and incorporated herein. 	Schoess teaches a moisture assessment system and method for wound care (Abstract) comprising a moisture sensor (105) including a four element electrode array (107a-d) forming a moisture transducer 106 acting as a capacitor in an RLC circuit, as well as a C-shaped resistor element 108, where the sensor 105 can be printed onto a film with an adhesive for attaching to the skin of a patient (Fig.7; [0059]-[0060]).
 	However, as to independent claims 1 and 6, Millot, Thirstrup, Hansen, and/or Schoess fail to teach or fairly suggest wherein a first electrode is subdivided by a plurality of resistors spaced along a length of the first electrode, a second electrode extends as a continuous strip of conductive material and the sensor device is configured to detect electrical resistance in the electrically conductive circuit and identify a location of a leak based on the detected electrical resistance. 
 	The closest prior art Millot does not contain any suggestion or teaching to modify the sensor device by adding resistors along the length of the first electrode so as to arrive at a device as described in claims 1 and 6.  Such a suggestion or teaching is also  not disclosed by Thirstrup, Hansen, and/or Schoess: none of said documents contains any teaching or suggestion that motivate the skilled person to subdivide one of the electrodes by a plurality of resistors. Since the prior art does not contain any teaching or suggestion that would prompt the skilled person to arrive, starting from the closest prior art, at the subject matter of claims 1 and 6, said claims and the claims dependent thereon are considered allowable over Millot, Thirstrup, Hansen, and/or Schoess.


 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781